DETAILED ACTION
Claim Status
Claims 124-126, 129-132,134-141, and 143 are pending.
Claims 130, 132, 143, and 145 are withdrawn.
Claims 124 and 143 are amended.
Claims 124-126, 129, 131, 134-141 are under current examination. 
Applicants' arguments and amendments filed 02/11/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 02/11/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 124-126, 129, 131, 134-137, 140 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasendo (JP2015-205791A, 11/19/2015; cited in Applicant IDS, see attached machine translation for citations) in view of Chowhan (Journal of pharmaceutical sciences. 1986 Jun;75(6):542-5), and Kazakevitch (US20160113865, 4/28/2016, filed 10/26/2015, priority to 62/069619, filed 10/28/2014; cited in Applicant IDS), as evidenced by Copley (https://web.archive.org/web/20141218171647/https://www.copleyscientific.com/home/pharmaceutical-testing/friability-testing/introduction-to-friability-testing; 12/18/2014) as evidenced by Sigma Aldrich (particle Mesh Size Conversion Table). 
With regard to claims 124, 129, 131, 134-137, Nakasendo teaches a composition comprising magnesium metal (paragraph 9), malic acid (paragraph 22), and dextrose (known as glucose) as a binding agent (paragraph 16). The composition reacts to produce H2 when contacted with water (paragraph 11, Figure 2), and given that the binder that binds the magnesium and malic acid is easily soluble in water (paragraph 16), the reaction to produce H2 is considered to occur as the composition disintegrates when contacted with water. Alternatively, the composition contains a disintegrant (paragraph 24), and thus the reaction to produce H2 would occur as the composition disintegrates when contacted with water. Although Nakasendo teaches that the composition contains a lubricant (paragraph 24), Nakasendo does not specify that the lubricant is sodium stearyl fumarate. Chowhan teaches that sodium stearyl fumarate is beneficial to use as a lubricant because it does not adhere to other components of the 
Nakasendo and Chowhan do not teach that the composition is a tablet having a range from 60-100mg of the magnesium metal present. 
However, Kazakevitch teaches a tablet (abstract) that reacts to produce H2 as it disintegrates when in contact with water (paragraph 4), where the tablet form is beneficial because it is convenient and portable (abstract). The tablet comprises magnesium metal (paragraph 4), malic acid (paragraph 12), a binding agent (paragraph 14), and a lubricant (paragraphs 16 and 17), i.e., the same ingredients described by Nakasendo. The amount of the magnesium metal present ranges from 5-200mg (paragraph 0011) with the organic acid ranging from at leat 20mg up to about 300mg (paragraph 0012). 
It would have therefore been prima facie obvious to one of ordinary skill in the art at the time of invention to prepare the composition of Nakasendo as a tablet that disintegrates when in contact with water. 
Given that the purpose of the compositions of Nakasendo and Kazakevitch is to produce hydrogen at high concentrations (see “overview” section of Nakasendo and 2 production described in the claim. Alternatively, Nakasendo teaches that the composition produces 5.1-6 ppm hydrogen in water (i.e., 2.55-3 mM hydrogen per Applicant’s calculation at page 8 of the remarks of 9/25/2019), but does not teach the concentration of hydrogen to produce in an open container in 500 ml of water. Kazakevitch teaches that the hydrogen-producing composition used for the same purpose, i.e., making a health-promoting hydrogen-containing liquid, produces 0.8-3 mM H2 (abstract) in an open container (a glass; paragraph 4) in a volume of 200 ml to 2 L of water (claim 1); these ranges overlap the claimed ranges and render them obvious. The H2 described by Kazakevitch is considered to be all of the H2 produced, i.e., the dissolved and suspended H2. It would have been obvious to one of ordinary skill in the art at the time of invention to include enough of the components of the tablet of Nakasendo, Chowhan, and Kazakevitch to produce this amount of H2. 
The ratio of magnesium to malic acid is 1:5 to 1:10, and that of magnesium to dextrose is 100:0.1 to 100:5 (Nakasendo, paragraph 10). Thus, magnesium constitutes 1/11.05 to 1/6.001 of the total amount of the composition, and malic acid constitutes 5/6.05 to 10/11.001 of the total amount of the composition. Nakasendo teaches that the 
With regard to claim 125, given that the tablet would have the same components as those claimed, it would necessarily pass a pharmaceutical test for friability. Alternatively, Copley provides evidence that at least as of 2014, “the friability tester has now become an accepted standard throughout the pharmaceutical industry for determining the resistance of uncoated tablets to the abrasion and shock experienced in manufacturing, packing and shipping operations” (page 1). It would have therefore been 
With regard to claim 126, given that the components are the same as that claimed, particularly the same water-soluble binding agent (dextrose), the composition would necessarily disintegrate in less than 2 minutes. Alternatively, given that Nakasendo and Kazakevitch suggest that rapid disintegration is a desired characteristic (see above), it would have been obvious to one of ordinary skill in the art to maximize the disintegration time, which renders obvious the time of 2 minutes in the claim.
With regard to claim 140, as described above, the composition would necessarily disintegrate in less than 5 minutes. Alternatively, given that Nakasendo and Kazakevitch suggest that rapid disintegration is a desired characteristic, it would have been obvious to maximize the disintegration time, which renders obvious the time of 5 minutes in the claim. 
With regard to claims 147 and 148, Nakasendo teaches that the particle size is 150 or 200 mesh (paragraph 43), which renders obvious the use of particles of such size in the tablet of Nakasendo, Chowhan, and Kazakevitch; this overlaps the claimed range and renders it obvious.

Claims 138 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasendo (JP2015-205791A, 11/19/2015; cited in Applicant IDS, see attached machine translation for citations) in view of Chowhan (Journal of pharmaceutical Kazakevitch (US20160113865, 4/28/2016, filed 10/26/2015, priority to 62/069619, filed 10/28/2014; cited in Applicant IDS), as evidenced by Copley (https://web.archive.org/web/20141218171647/https://www.copleyscientific.com/home/pharmaceutical-testing/friability-testing/introduction-to-friability-testing; 12/18/2014) as evidenced by Sigma Aldrich (particle Mesh Size Conversion Table) as applied to all claims 124-126, 129, 131, 134-137, 140 above, and further in view of Saltman (US 5151264, 9/29/1992).
With regard to claims 138 and 139, as described above, Nakasendo, Chowhan, and Kazakevitch teach the limitations of claim 124.  Nakasendo suggests that the composition should be used for the prevention of aging (paragraph 3). Nakasendo, Chowhan, and Kazakevitch do not teach the inclusion of a nutritional supplement that is a magnesium salt or calcium salt. However, Saltman teaches that addition of salts including calcium citrate malate to the diet is beneficial for preventing bone loss that occurs with aging (abstract; column 1, lines 25-27). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include these salts including calcium citrate malate in the anti-aging composition of Nakasendo, Chowhan, and Kazakevitch to provide anti-aging effects against bone loss.

Claim 141 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasendo (JP2015-205791A, 11/19/2015; cited in Applicant IDS, see attached machine translation for citations) in view of Chowhan (Journal of pharmaceutical sciences. 1986 Jun;75(6):542-5), and Kazakevitch (US20160113865, 4/28/2016, filed Copley (https://web.archive.org/web/20141218171647/https://www.copleyscientific.com/home/pharmaceutical-testing/friability-testing/introduction-to-friability-testing; 12/18/2014) as evidenced by Sigma Aldrich (particle Mesh Size Conversion Table) as applied to claims 124-126, 129, 131, 134-137, 140 above as applied to claims 124-126,128,129,131,133- 137,140,141-142 above, and further in view of Delmas (US20040265380, 12/30/2004).
With regards to claim 141, the modified Nakasendo does not expressly teach that the drink composition contains a flavoring agent. 
However, However, Delmas teaches that a flavoring is a useful excipient for an effervescent tablet (paragraph 12) and that flavorings are commonly used in pharmacy for the preparation of tablets (paragraph 92).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a flavoring in the tablet of the modified Nakasendo as a common excipient to provide flavoring. 

Response to Remarks
Applicants present data from the Declaration provided by Randy S. Sharpe with standard Deviations showing the invention having 80mg magnesium versus Kazakevitch, 55mg and the invention at 100mg versus Kazakevitch at 100mg. The office had previously raised the concern whether the unexpected results would result from the obvious combination of the prior art and whether the unexpected results are commensurate. With regards to the scope, Applicant has amended to the claims to 
Examiner respectfully submits that the Declaration appears to compare a tablet of an embodiment of the instant invention having 80mg magnesium, tartaric acid, adipic acid, dextrose and sodium stearyl fumarate versus tablets from Kazakevitch having 55mg (or 100mg) magnesium, maltose, malic acid, fumaric acid, magnesium oxide, magnesium glycinate, magnesium maltate, sodium hydrogen phosphate, potassium citrate and calcium citrate. However, the tablets of Kazekevitch et al. (U.S. PgPub 2016/0113865 cited) do not appear to have maltose, magnesium oxide, magnesium glycinate, magnesium maltate, sodium hydrogen phosphate, potassium citrate and calcium citrate. Examiner acknowledges the data in the table demonstrate greater hydrogen concentrations, however the tablet being compared does not appear to be disclosed in Kazakevitch and the claims are not commensurate in scope with the data presented. Even assuming purely arguendo these are the same tablets disclosed in Kazakevitch, it is unclear if the H2 differences are the result of the type and the amount of edible acid selected with changes in concentration, the type of sugars used, and/or the type of lubricant being used.  The tested formulation does not set forth any sizes for the magnesium and organic acid or amounts of acid present. The instant claims are to any sugar, any lubricant, and edible acid in the formulation. The formulation tested by the Applicant does not commensurate in scope with claim 124 which is to generic edible  powdery hydrogen generator increases the hydrogen molecule generation rate by lowering the activation energy by the action of an organic acid, and greatly increases the amount of hydrogen molecule generation. Nakasendo recognizes that the hydrogen generator is based on the reaction kinetics through a transition state in the hydrogen molecule generation reaction between magnesium and water. The hydrogen generator increases the hydrogen molecule generation rate by lowering the activation energy by the action of an organic acid, and greatly increases the amount of hydrogen molecule generation. Thus, the amount of magnesium and organic acid used enables for increased hydrogen generation and is considered a result effective variable. As to the mesh sizing of the magnesium and edible acid, the claims recite -100 mesh size or smaller for magnesium and 120 mesh size or smaller of edible acid, thus the sizing claimed encompasses broad ranges, and also it is not entirely clear if -100 or smaller refers to mesh sizes that are smaller themselves like mesh 80 which larger particles can pass through in which case the range would be 149-25400 microns, or if the mesh size of -100 or smaller refers to mesh number above 100 (mesh 140) that enables particles sizes of 105 microns to pass through the sieve. As the number of openings increases and the mesh number is larger the size of the grit decreases so it’s really not clear if “smaller” is referring to the size of the grits which smaller sized grits have a higher mesh number, or mesh number itself. Essentially the claiming of -100 for 
Applicants argue that under standard ambient temperature and pressure conditions in order to provide a greater concentration of hydrogen gas in water, previously available hydrogen generating compositions were often dissolved in a closed system. The presently claimed invention is based on the discovery that tableted compositions including magnesium particles and an acid produce a mixture of supersaturated dissolved H2 and a suspension of micro and nanobubbles of H2 in open containers and are capable of producing a total concentration of hydrogen from 3-20mM. 
	Examiner notes that the concentration of the hydrogen produced in water appears to be the result of the magnesium present with an organic acid as the reaction produces hydrogen in water. Given that the purpose of the compositions of Nakasendo and Kazakevitch is to produce hydrogen at high concentrations (see “overview” section of Nakasendo and paragraph 8 of Kazakevitch) for the same purpose as that of applicant, i.e., to confer health benefits to the water (see page 1 of the instant specification and paragraphs 2-6 of Nakasendo as well as paragraphs 2 and 4 of Kazakevitch), and that the hydrogen is produced through the reaction with magnesium, it would have been obvious to one of ordinary skill in the art to routinely optimize the amount of magnesium to include to provide sufficient hydrogen to achieve health benefits. In achieving the health benefits described by Nakasendo and Kazakevitch, one of ordinary skill would have reached the amount of H2 production described in the claim. 2 (abstract) in an open container (a glass; paragraph 4) in a volume of 200 ml to 2 L of water (claim 1); these ranges overlap the claimed ranges and render them obvious. The H2 described by Kazakevitch is considered to be all of the H2 produced, i.e., the dissolved and suspended H2. It would have been obvious to one of ordinary skill in the art at the time of invention to include enough of the components of the tablet of Nakasendo, Chowhan, and Kazakevitch to produce this amount of H2. The amount of the hydrogen dissolved and suspended in a container is adjustable depending on the amount of magnesium and organic acid. Nakasendo exemplifies that that suitable amounts of organic acid to generate hydrogen are about 248-273mg with about 50mg magnesium, however magnesium is taught per Kazakevitch to be suitable in amounts from 5-200mg in generating a hydrogen rich water formulation. 
Applicants argue that Nakasendo provides no teaching that its composition should be or could be formed into a tablet. Nakasendo indicates that the powder is necessary for fast dissolution and thus one of ordinary skill in the art would not form a tablet as presently claimed. The modification would render Nakasendo unsuitable for its intended purpose.  
Examiner respectfully disagrees that the modification of Nakasendo would be inoperable for its intended purpose. Examiner notes that Kazakevitch teaches that these 
Applicants argue that Kazakevitch does not provide any discussion of the form of magnesium other than the mass and does not indicate that particle size is of any importance. 
Examiner notes that these features of particle size regarding mesh size and form of particle are already disclosed by Nakasendo which has the same forms of magnesium, overlapping sizes and organic acid. Though the magnesium is exemplified at about 50mg, as demonstrated by Kazakevitch the magnesium concentration for hydrogen generating composition is optimizable from 20-200mg and it is suggested that the magnesium generates hydrogen in water. 
Applicants argue that the highest hydrogen concentrations are 3mM in Kazakevitch and 2.55mM in Nakasendo whereas the present tablets provide a greater amount of hydrogen with less magnesium than the maximum employed in Kazakevitch.  
Examiner notes that 3mM concentrations in Kazakevitch overlaps, thus renders obvious at least an amount of 3mM claimed (claim 124). Furthermore, the amount of the organic acid which can be used overlaps in Nakasendo, however with regards to the amount of magnesium Nakasendo does not disclose a range that the magnesium is present. Nevertheless, Kazakevitch teaches that the amount of the magnesium for H2 generating composition can be selected to range from as little as 5mg to about 200mg.  It is clear from the teachings of Nakasendo and Kazakevitch that that magnesium generates H2 in water. Hydrogen is produced through the reaction with magnesium, thus it would have been obvious to one of ordinary skill in the art to routinely optimize . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 124-126, 129, 131, 134-141 are provisionally rejected on the ground of  nonstatutory double patenting as being unpatentable over claims 1-123 of copending Application No. 16/317765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With regard to claims 124, and 140, claim 1 and 17 of copending Application No. 16/317765 teaches the limitations of the claims. The inclusion of tableting excipients such as a lubricant and binding agent, and the use of a pharmaceutical test used for tablets (the friability test) renders obvious the preparation of the composition of copending Application No. 16/317765 as a tablet. Claim 9 of copending Application No. 16/317765 teaches the range of 5-500 mg. 

With regard to claim 125, claim 2 of copending Application No. 16/317765 teaches the limitations.
With regard to claim 126, claim 3 of copending Application No. 16/317765 teaches the limitations. 
With regard to claims 138 and 139, claims 29 and 30 of copending Application No. 16/317765 teach the nutritional supplement.
With regard to claim 141, claim 31 of copending Application No. 16/317765 teaches the flavoring agent.
	Thus, the instant claims substantially overlap in subject matter and are rendered obvious over the teachings of Application 16/317765.

Response to Arguments Regarding Double Patenting
Applicant requests that the double patenting rejection be held in abeyance. Applicant is reminded that only claim objections, and not rejections, can be held in abeyance. The rejection will be maintained until the claims are no longer in conflict.

Conclusion
The amendments to the claims necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619